DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180275438 A1 (MORI; Ikuko et al.)

    PNG
    media_image1.png
    402
    659
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    378
    442
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    334
    448
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    473
    733
    media_image4.png
    Greyscale

Per claim 1, Mori teaches a display device comprising: a first display panel [LPC1] including a display area for displaying an image [DISP1]; 5a second display panel [LCP2] including a dimming area for controlling brightness of the display area [see paragraph 0003, inherent]; and an adhesive layer that bonds the first display panel and the second display panel to each other [SEFIL], wherein 10the first display panel comprises: a plurality of first scanning lines extending along a first direction [GL1]; a plurality of first signal lines extending in a second direction intersecting the first direction [SL1]; a plurality of first pixels each 15disposed in a region partitioned by the first scanning lines and the first signal lines [PIT1]; and a first light- shielding pattern extending along the first scanning lines and the first signal lines [BM1], and the second display panel comprises: 20a plurality of second scanning lines extending along the first direction [GL2]; a plurality of second signal lines extending in the second direction [SL2]; a plurality of second pixels each disposed in a region partitioned by the second scanning lines and the second signal lines [PIT2]; 25and a second light-shielding pattern including a first light-shielding portion extending along the second scanning lines and the second signal lines [BM2, see paragraph 0036], and a second light-shielding portion overlapping the first pixels of the first display panel in planar view [see figures 6A, 6B, and 7].
Per claim 7, Mori teaches a display device of claim 1, wherein the second display panel comprises: 5a first substrate [SUB4]; a second substrate opposed to the first substrate [SUB3]; and a liquid crystal layer held between the first substrate and the second substrate [LC2], and the first substrate comprises: 10pixel electrodes as many as the second pixels [see figure 7]; a common electrode opposed to the pixel electrodes [CIT2]; the second scanning lines; the second signal lines; and the second light-shielding pattern [see figure 7].  
Per claim 9, Mori teaches a display device of claim 1, wherein the second display panel comprises: 20a first substrate [SUB4]; a second substrate opposed to the first substrate [SUB3]; and a liquid crystal layer held between the first substrate and the second substrate [LC2], the first substrate comprises: pixel electrodes as many as the second pixels [PIT2]; a 25common electrode opposed to the pixel electrodes [CIT2]; the second scanning lines; and the second signal lines, and the second substrate comprises the second light-shielding pattern [see figure 7].  
Per claim 10, Mori teaches a display device of claim 1, wherein 30a second pixel overlapping in planar view a first pixel forming the image [see figures 2, 6A, and 6B]  and a plurality of second pixels adjacent to the second pixel are controlled to be turned on [inherent].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180275438 A1 (MORI; Ikuko et al.)
Per claim 8, Mori teaches a display device of claim 7.  Mori lacks, but common knowledge teaches, forming 15a light-shielding pattern from an untransparent metal material and connected to the common electrode in order to simplify manufacturing.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
  
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Per claim 2, Mori teaches a display device of claim 1.  The prior art in combination with the limitations of claim 1 does not teach the second pixels each have a shape identical to a shape of the first pixels of the first display panel, the second light-shielding portion includes third light-shielding portions extending along the- 30 - first signal lines of the first display panel, and fourth light-shielding portions extending in an oblique direction different from both the first direction and the second direction so as to divide each of regions 5that overlap in planar view with a plurality of sub- pixels included in the first pixels of the first display panel, and the third light-shielding portions and the fourth light-shielding portions are both disposed at a same 10pitch as the sub-pixels included in the first pixels of the first display panel. 
Per claim 6, Mori teaches a display device of claim 1, wherein 30the second pixels each have a shape different from a shape of the first pixels of the first display panel [see figures 6A and 6B].   The prior art in combination with the limitations of above does not teach the second light-shielding portion includes third light-shielding portions that extend along the second 35signal lines and are disposed at a same pitch as a- 31 - plurality of sub-pixels included in the first pixels of the first display panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871